Case 1:21-cv-22628-BB Document 6 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-cv-22628-BLOOM/Otazo-Reyes

 KEVIN RASCOE,

        Plaintiff,

 v.

 PORTFOLIO RECOVERY SERVICES, LLC,

       Defendant.
 _____________________________________/

                      ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE is before the Court upon the Joint Notice of Settlement, ECF No. [5], filed

 on July 30, 2021, indicating that the parties have reached a settlement of the claims in this case.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. The above-styled action is administratively CLOSED without prejudice to the parties

              to file a settlement agreement for the Court’s consideration and/or appropriate

              dismissal documentation.

          2. The Clerk of Court shall CLOSE this case for administrative purposes only.

          3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

              all pending motions are DENIED AS MOOT, and all deadlines are

              TERMINATED.
Case 1:21-cv-22628-BB Document 6 Entered on FLSD Docket 08/02/2021 Page 2 of 2

                                              Case No. 21-cv-22628-BLOOM/Otazo-Reyes


        DONE AND ORDERED in Chambers at Miami, Florida, on July 30, 2021.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          2
